Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-29-2005

Paripovic v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 03-4193




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Paripovic v. Atty Gen USA" (2005). 2005 Decisions. Paper 584.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/584


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                       No. 03-4193


                                   ZELJKO PARIPOVIC
                                             Petitioner

                                            v.

                *ALBERTO R. GONZALES, ATTORNEY GENERAL
                    OF THE UNITED STATES OF AMERICA,
                                       Respondent

                                          * Substituted pursuant to Rule 43c, F.R.A.P.


                        On Appeal from an Order entered before
                          The Board of Immigration Appeals
                                 (No. A72-780-152)


                                 Argued December 13, 2004

       Before: AMBRO, VAN ANTWERPEN and STAPLETON, Circuit Judges

                            (Opinion filed August 12, 2005)

Sunit K. Joshi, Esquire (Argued)
Sokol Braha, Esquire
Joshi & Associates, P.C.
225 Broadway, Suite 705
New York, NY 10007

      Attorneys for Petitioner

Peter D. Keisler
  Assistant Attorney General
Civil Division
Richard M. Evans
  Assistant Director
Douglas Ginsburg, Esquire
John D. Williams, Esquire
David E. Dauenheimer, Esquire (Argued)
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878, Ben Franklin Station
Washington, D.C. 20044

      Attorneys for Respondent

                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
August 12, 2005, be amended as follows:

             On page 7, replace the entire paragraph in the middle of the page beginning
“Because Paripovic’s deportation . . . (Sept. 30, 1996).”, with the following:

             At the time Paripovic’s petition for review (which relates to
             deportation proceedings begun prior to April 1, 1997) was
             filed, our jurisdiction arose from the former Immigration and
             Nationality Act (“INA”) § 106(a) and was governed by the
             “transitional rules” of § 309(c) of the Illegal Immigration
             Reform and Immigrant Responsibility Act of 1996, Pub. L.
             No. 104-208, 110 Stat. 3009 (Sept. 30, 1996). On May 11,
             2005, Congress enacted The REAL ID Act, which provides,
             inter alia, that a “petition for review filed under former
             section 106(a) of the Immigration and Nationality Act
             . . . shall be treated as if it had been filed as a petition for
             review under [8 U.S.C. § 1252], as amended by this section.”
             REAL ID Act § 106(d), 119 Stat. 310-311 (May 11, 2005).
             Thus, our jurisdiction now arises under 8 U.S.C. § 1252, as
             amended by The REAL ID Act. Cf. Elia v. Gonzales, __ F.3d
             __, 2005 WL 1903723 at *3 (6th Cir. July 22, 2005).

                                         By the Court,


                                         /s/ Thomas L. Ambro, Circuit Judge
Dated: August 29, 2005